Citation Nr: 0906105	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-24 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for Hodgkin's lymphoma, secondary to Agent Orange and 
radiation exposure.

2.  Entitlement to an initial compensable disability rating 
for erectile dysfunction secondary to service-connected 
Hodgkin's lymphoma.

3.  Entitlement to an effective date earlier than May 18, 
2006 for the grant of service connection for depressive 
disorder, not otherwise specified and peripheral neuropathy 
of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The Veteran indicated on his July 2006 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for June 2007 and the Veteran was provided 
notice of this hearing in May 2007.  However, the Veteran 
failed to report to the scheduled hearing and failed to 
explain his absence.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

The issue of entitlement to an effective date earlier than 
May 18, 2006, for the grant of service connection for 
depressive disorder, not otherwise specified and peripheral 
neuropathy of the upper and lower extremities is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In a January 2009 Informal Hearing Presentation the Veteran's 
representative indicated that the Veteran wished to withdraw 
his appeals concerning the issues of entitlement to an 
initial compensable disability rating for Hodgkin's lymphoma 
and entitlement to an initial compensable disability rating 
for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran concerning the issues entitlement to an initial 
compensable disability rating for Hodgkin's lymphoma and 
entitlement to an initial compensable disability rating for 
erectile dysfunction are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2009 Informal Hearing Presentation, the 
Veteran's representative indicated that the Veteran wished to 
withdraw his appeals concerning the issues of entitlement to 
an initial compensable disability rating for Hodgkin's 
lymphoma and entitlement to an initial compensable disability 
rating for erectile dysfunction.   Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision. 38 
C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his or her authorized representative. 38 C.F.R. § 20.204.  
The Veteran has properly withdrawn his appeal concerning the 
issues entitlement to an initial compensable disability 
rating for Hodgkin's lymphoma and entitlement to an initial 
compensable disability rating for erectile dysfunction, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these issues and they are 
dismissed.


ORDER

The appeal concerning entitlement to an initial compensable 
disability rating for Hodgkin's lymphoma, secondary to Agent 
Orange and radiation exposure is dismissed.

The appeal concerning an initial compensable disability 
rating for erectile dysfunction secondary to service-
connected Hodgkin's lymphoma is dismissed.


REMAND

A review of the record shows that by rating decision dated in 
March 2007, the RO granted service connection for depressive 
disorder and peripheral neuropathy of the upper and lower 
extremities and assigned disability ratings effective May 18, 
2006.  The Veteran submitted a written notice of disagreement 
as to the effective date of this award in April 2007.  When a 
notice of disagreement is timely filed, the RO must reexamine 
the claim and determine if additional review or development 
is warranted. If no preliminary action is required, or when 
it is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative. 38 C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement 
of the case on this issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) 
specifically regarding the issues of 
entitlement to an effective date earlier 
than May 18, 2006, for the grant of 
service connection for depressive 
disorder, not otherwise specified and 
peripheral neuropathy of the upper and 
lower extremities.  The AMC/RO should also 
advise the appellant of the need to timely 
file a substantive appeal if he desires 
appellate review of these issues.  

Then, only if the appeal is timely 
perfected, the issue should be certified 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


